DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 25, 20121 has been considered and entered. 
Accordingly, claims 1-2, 4-8, 10-14 and 16-18 are pending in this application. Claims 1-2, 4-5, 7-8, 10-14 and 16-17 are currently amended; claims 6 and 18 are original.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “integrating a first subframe across all capacitors simultaneously”. It is unclear what the term “all” refers to. For example, if a circuit comprises an integration capacitor, a split capacitor, a sum capacitor, and other capacitors, does integrating across all capacitors simultaneously means integrating all capacitors or does it only require integrating the integration capacitor, split capacitor, sum capacitor recited. Perhaps applicant may want to recite “integrating a first subframe across the integration capacitor, the split capacitor, and the sum capacitor simultaneously” instead. Claims 2 and 4-6 inherit the same deficiency as claim 1 by reason of dependence. 

Claim 10 recites “a split capacitor” in lines 2-3. It is unclear whether the recited split capacitor is the same or is different than the split capacitor recited in parent claim 7 line 11. If they are the same, perhaps applicant may want to recite “the split capacitor” in lines 2-3 instead. 
Claim 11 recites “a split capacitor” in line 3. It is unclear whether the recited split capacitor is the same or is different than the split capacitor recited in parent claim 7 line 11. If they are the same, perhaps applicant may want to recite “the split capacitor” in lines 3 instead. 
Claim 13 recites the limitations “closing all switches, thereby resetting all capacitors”, and “integrating a first subframe across all capacitors simultaneously”. It is unclear what the term “all” refers to. For example, if a circuit comprises a split switch, a sum switch and other switches, does closing all switches means closing all the switches or does it only require closing the split and sum switch recited. The term “all capacitors” is also unclear for the same reason. Perhaps applicant may want to recite the specific switches and capacitors instead of using the term “all”. Further, claim 13 recites “split capacitor” in lines 10 and 11-12. It is unclear whether the split capacitor recited is the same split capacitor recited in lines 4-5 or is a different split capacitor. If it is the same, perhaps applicant may want to recite “the split capacitor” in lines 8 and 9-10 instead. Further, claim 13 recites “repeating the above steps pertaining to integrating the second subframe” in lines 16-17. This limitation is unclear because it refers to multiple steps, therefore, it is unclear what other steps are pertaining to integrating the second subframe besides the “integrating a second subframe on the integration capacitor and the split capacitor”. (Note: Because of applicant’s amendment to claim 13 to remove the feature of “wherein the switched capacitor filter subframe integration circuit is fixed to and in operative communication with a 
Allowable Subject Matter
Claims 1-2, 4-8, 10-14 and 16-18 be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 7, and 13 are directed to a method of operating a switched capacitor filter subframe integration circuit comprising, among other things, wherein an integration time of the first subframe is longer than that of subsequent subframes in accordance with the ratio: Fsint = (Cint + Csp + Csum) / (Cint + Csp) Where:  	Fsint = First Subframe Interval (ms) 
Cint = Capacitance of the integration capacitor
Csp = Capacitance of the split capacitor
Csum = Capacitance of the sum capacitor.
None of the prior art references cited explicitly teach or suggest the concept of wherein the integration time of the first subframe is longer than that of subsequent subframes in accordance with the ratio: Fsint = (Cint + Csp + Csum) / (Cint + Csp). Claims 2, 4-6, 8, 10-12, 14, and 16-18 would be allowable for at least the same reason as claims 1, 7, and 13 by reason of dependency.
Response to Arguments
In view of amendments made and applicant’s argument, the drawing objection has been withdrawn.
In view of amendments made, the 35 U.S.C. 112(b) rejections raised in the non-final action that are resolved has been withdrawn. However, applicant’s amendment was not sufficient to overcome all 
Applicant’s arguments, see remarks pages 4-7, filed 08/25/2021, with respect to the prior art rejections of claims 1-2, 4-8, 10-14 and 16-18 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-8, 10-14 and 16-18 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187